

115 HR 5214 IH: Protecting Our Children’s Future Act of 2018
U.S. House of Representatives
2018-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5214IN THE HOUSE OF REPRESENTATIVESMarch 8, 2018Mr. Byrne (for himself, Mr. Mitchell, Mr. Barton, and Mr. Gaetz) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committees on Rules, Oversight and Government Reform, and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo modify the congressional budget and appropriations process to provide fiscal stability for the
			 United States, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Protecting Our Children’s Future Act of 2018. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Biennial Budgeting
					Subtitle A—Congressional Budget Process
					Sec. 101. Updating purpose of Congressional Budget Act.
					Sec. 102. Definitions.
					Sec. 103. Revision of timetable.
					Sec. 104. Biennial concurrent resolutions on the budget.
					Sec. 105. Committee allocations.
					Sec. 106. Multiyear authorizations of appropriations.
					Sec. 107. Additional amendments to the Congressional Budget Act of 1974 to effectuate biennial
			 budgeting.
					Subtitle B—Conforming Amendments to the Rules of the House of Representatives and the Congressional
			 Budget Act of 1974
					Sec. 111. Rules Committee recommendations.
					Sec. 112. Conforming amendments to the Congressional Budget Act of 1974.
					Subtitle C—Conforming Amendments to Titles 1, 5, 31, and 39, United States Code
					Sec. 121. Two-year appropriations; title and style of appropriation Acts.
					Sec. 122. Amendments to title 31, United States Code.
					Sec. 123. Government strategic and performance plans on a biennial basis.
					Subtitle D—Change of Fiscal Year
					Sec. 131. Change of fiscal year.
					Title II—Direct Spending Programs Subject to Annual Appropriations
					Sec. 201. Annual appropriations required for direct spending programs.
					Title III—Zero-Based Budgeting
					Sec. 301. Zero-based budgeting.
					Title IV—Procedure for Consideration of Appropriations Measures Consistent with a Budget Resolution
					Sec. 401. Adoption of reconciliation procedures for appropriations bills.
					Title V—No Budget No Pay
					Sec. 501. No budget no pay.
					Title VI—Repeal of Sequestration
					Sec. 601. Repeal of sequestration.
					Sec. 602. Exclusion from PAYGO scorecards.
					Title VII—Miscellaneous Provisions
					Sec. 701. Effective date.
				
			IBiennial Budgeting
			ACongressional Budget Process
 101.Updating purpose of Congressional Budget ActParagraphs (1) and (2) of section 2 of the Congressional Budget and Impoundment Control Act of 1974 are amended to read as follows:
					
 (1)to assure effective control over the budgetary process and Federal spending; (2)to facilitate the determination biennially of the appropriate level of Federal revenues and expenditures by the Congress and the President;.
 102.DefinitionsSection 3 of the Congressional Budget and Impoundment Control Act of 1974 is amended by adding at the end the following new paragraphs:
					
 (12)The term direct spending has the meaning given to such term in section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 (13)The term biennium means the period of 2 consecutive fiscal years beginning on October 1 of any odd-numbered year.. 103.Revision of timetableSection 300 of the Congressional Budget Act of 1974 (2 U.S.C. 631) is amended to read as follows:
					
 300.TimetableThe timetable with respect to the congressional budget process for any Congress (beginning with the One Hundred Sixteenth Congress) is as follows:
							First Session
								
									
										On or before:Action to be completed:
										First Monday in AprilPresident submits budget recommendations.
										April 15Congressional Budget Office submits report to Budget Committees.
										Not later than 6 weeks after budget submissionCommittees submit views and estimates to Budget Committees.
										June 1Budget Committees report concurrent resolution on the biennial budget.
										June 30Congress completes action on concurrent resolution on the biennial budget.
										July 1Biennial appropriation bills may be considered in the House of Representatives.
										September 15House Appropriations Committee reports last biennial appropriation bill.
										November 15Congress completes action on biennial appropriation bills.
										January 1Biennium begins.
							Second Session
								
									
										On or before:Action to be completed:
										First Monday in AprilPresident submits budget review.
										Not later than 6 weeks after President submits budget reviewCongressional Budget Office submits report to Budget Committees.
										July 31Congress completes action on reconciliation legislation..
				104.Biennial concurrent resolutions on the budget
 (a)Contents of resolutionSection 301(a) of the Congressional Budget Act of 1974 (2 U.S.C. 632(a)) is amended— (1)in the matter preceding paragraph (1), by—
 (A)striking April 15 of each year and inserting June 30 of each odd-numbered year; (B)striking the fiscal year beginning on October 1 of such year the first place it appears and inserting the biennium beginning on January 1 of the following year;
 (C)striking the fiscal year beginning on October 1 of such year the second place it appears and inserting each fiscal year in such period; and (D)striking each of the 4 ensuing fiscal years and inserting each fiscal year in the next 2 bienniums;
 (2)by striking paragraph (4) and inserting the following:  (4)subtotals of new budget authority and outlays for nondefense discretionary spending, defense discretionary spending, Medicare, Medicaid and other health-related spending, other direct spending (excluding interest), and net interest;;
 (3)in paragraph (6), by striking for the fiscal year and inserting for each fiscal year in the biennium; and (4)in paragraph (7), by striking for the fiscal year and inserting for each fiscal year in the biennium.
 (b)Additional Matters in concurrent resolutionSection 301(b) of the Congressional Budget Act of 1974 is amended— (1)by striking paragraph (1), and by striking paragraphs (6) through (9);
 (2)by redesignating paragraphs (2), (3), (4), and (5) as paragraphs (1), (2), (3), and (4), respectively;
 (3)in paragraph (2), as redesignated, by striking for such fiscal year and inserting for either fiscal year in such biennium; (4)by striking paragraph (3), as redesignated, and inserting the following:
							
 (3)set forth such other matters, and require such other procedures, relating to the budget as may be appropriate to carry out the purposes of the Act, but shall not include a suspension or alteration of the application of the motion to strike a provision as set forth in section 310(d)(2) or (h)(2)(F);; and
 (5)in paragraph (4), as redesignated, by striking the semicolon and inserting a period. (c)Views of other committeesSection 301(d) of the Congressional Budget Act of 1974 (2 U.S.C. 632(d)) is amended by adding at the end the following new sentences: Each committee of the Senate or the House of Representatives shall review the strategic plans, performance plans, and performance reports required under section 306 of title 5, United States Code, and sections 1115 and 1116 of title 31, United States Code, of all agencies under the jurisdiction of the committee. Each committee may provide its views on such plans or reports to the Committee on the Budget of the applicable House..
 (d)Hearings and reportSection 301(e) of the Congressional Budget Act of 1974 (2 U.S.C. 632(e)) is amended— (1)in paragraph (1)—
 (A)by striking fiscal year and inserting biennium; and (B)by inserting after the second sentence the following: On or before June 1 of each odd-numbered year, the Committee on the Budget of each House shall report to its House the concurrent resolution on the budget referred to in subsection (a) for the biennium beginning on January 1 of the following year.;
 (2)in paragraph (2)— (A)by redesignating subparagraphs (A), (B), (C), (D), (E), and (F) as subparagraphs (B), (C), (E), (F), (H), and (I), respectively;
 (B)before subparagraph (B) (as redesignated), by inserting the following new subparagraph:  (A)new budget authority and outlays for each major functional category, based on allocations of the total levels set forth pursuant to subsection (a)(1);;
 (C)in subparagraph (C) (as redesignated), by striking mandatory and inserting direct spending; and (D)after subparagraph (C) (as redesignated), by inserting the following new subparagraph:
								
 (D)total outlays, total Federal revenues, the surplus or deficit, and new budget authority and outlays for nondefense discretionary spending, defense discretionary spending, Medicare, Medicaid and other health-related spending, other direct spending (excluding interest), social security and other major functional categories, as appropriate, and net interest as set forth in such resolution as a percentage of the gross domestic product of the United States;; and
 (3)in paragraph (3)— (A) (i)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively;
 (ii)by striking subparagraphs (C) and (D); (iii)by redesignating subparagraph (E) as subparagraph (D); and
 (iv)by striking the period and the end of subparagraph (D), as redesignated, and inserting ; and; (B)before subparagraph (B), as redesignated, by inserting the following new subparagraph:
								
 (A)new budget authority and outlays for each major functional category, based on allocations of the total levels set forth pursuant to subsection (a)(1);; and
 (C)at the end, by adding the following new subparagraph:  (E)set forth, if required by subsection (f), the calendar year in which, in the opinion of the Congress, the goals for reducing unemployment set forth in section 4(b) of the Employment Act of 1946 should be achieved..
 (e)Goals for reducing unemploymentSection 301(f) of the Congressional Budget Act of 1974 (2 U.S.C. 632(f)) is amended by striking fiscal year each place it appears and inserting biennium. (f)Economic assumptionsSection 301(g)(1) of the Congressional Budget Act of 1974 (2 U.S.C. 632(g)(1)) is amended by striking for a fiscal year and inserting for a biennium.
 (g)Section headingThe section heading of section 301 of the Congressional Budget Act of 1974 is amended by striking annual and inserting biennial. (h)Table of contentsThe item relating to section 301 in the table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by striking Annual and inserting Biennial.
 105.Committee allocationsSection 302 of the Congressional Budget Act of 1974 (2 U.S.C. 633) is amended— (1)in subsection (a)(1) by—
 (A)striking for the first fiscal year of the resolution, and inserting for each fiscal year in the biennium,; (B)striking for that period of fiscal years and inserting for all fiscal years covered by the resolution; and
 (C)striking for the fiscal year of that resolution and inserting for each fiscal year in the biennium; (2)in the first sentence of subsection (b), by striking subsection (a) and inserting subsection (a)(1);
 (3)in subsection (f)(1)— (A)by striking for a fiscal year and inserting for a biennium;
 (B)by striking the first fiscal year and inserting either fiscal year of the biennium; and (C)in subparagraph (A), by striking as reported;
 (4)in subsection (f)(2)(A), by— (A)striking first fiscal year and inserting each fiscal year of the biennium; and
 (B)striking the total of fiscal years and inserting the total of all fiscal years covered by the resolution; and (5)by striking subsection (g).
					106.Multiyear authorizations of appropriations
 (a)In generalTitle III of the Congressional Budget Act of 1974 is amended by adding after section 315 the following new section:
						
 316.Multiyear authorizations of appropriations(a)It shall not be in order in the House of Representatives or the Senate to consider any measure that contains an authorization of appropriations for any purpose unless the measure includes such an authorization of appropriations for that purpose for not less than each fiscal year in one or more bienniums.
								(b)
 (1)For purposes of this section, an authorization of appropriations is an authorization for the enactment of an amount of appropriations or amounts not to exceed an amount of appropriations (whether stated as a sum certain, as a limit, or as such sums as may be necessary) for any purpose for a fiscal year.
 (2)Subsection (a) does not apply with respect to an authorization of appropriations for a single fiscal year for any program, project, or activity if the measure containing that authorization includes a provision expressly stating the following: Congress finds that no authorization of appropriation will be required for [Insert name of applicable program, project, or activity] for any subsequent fiscal year..
 (c)For purposes of this section, the term measure means a bill, joint resolution, amendment, motion, or conference report.. (b)Conforming amendmentThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by inserting after the item relating to section 315 the following new item:
						
							
								Sec. 316. Multiyear authorizations of appropriations..
					107.Additional amendments to the Congressional Budget Act of 1974 to effectuate biennial budgeting
 (a)DefinitionsSection 3 of the Congressional Budget and Impoundment Control Act of 1974, as amended, is further amended by adding at the end the following new paragraphs:
						
 (14)The term Medicare means programs within budget function 570. (15)The term Medicaid and other health-related spending means programs within budget function 550.
 (16)The term other direct spending means programs other than those within budget functions 550 and 570, excluding Social Security and net interest..
 (b)Completion of House Committee action on appropriation billsSection 307 of the Congressional Budget Act of 1974 (2 U.S.C. 638) is amended— (1)by striking each year and inserting each odd-numbered year;
 (2)by striking annual and inserting biennial; (3)by striking fiscal year and inserting biennium; and
 (4)by striking that year and inserting each odd-numbered year. (c)Completion of House action on regular appropriation billsSection 309 of the Congressional Budget Act of 1974 (2 U.S.C. 640) is amended to read as follows:
						
 309.House approval of regulation appropriation billsIt shall not be in order in the House of Representatives to consider any resolution providing for an adjournment period of more than three calendar days during the months of November and December of any odd-numbered calendar year until the House of Representatives has approved annual appropriation bills providing new budget authority under the jurisdiction of all the subcommittees of the Committee on Appropriations for the fiscal year beginning on January 1 of the following year.
							.
 (d)Reconciliation processSection 310 of the Congressional Budget Act of 1974 (2 U.S.C. 641) is amended— (1)in subsection (a), in the matter preceding paragraph (1), by striking any fiscal year and inserting any biennium;
 (2)in subsection (a)(1), by striking such fiscal year each place it appears and inserting any fiscal year covered by such resolution; and (3)by striking subsection (f) and redesignating subsection (g) as subsection (f).
						(e)Section 311 Point of order
 (1)In the House of RepresentativesSection 311(a)(1) of the Congressional Budget Act of 1974 (2 U.S.C. 642(a)) is amended— (A)by striking for a fiscal year and inserting for a biennium;
 (B)by striking the first fiscal year each place it appears and inserting either fiscal year of the biennium; and (C)by striking that first fiscal year and inserting each fiscal year in the biennium.
 (2)In the SenateSection 311(a)(2) of the Congressional Budget Act of 1974 is amended— (A)in subparagraph (A), by striking for the first fiscal year and inserting for either fiscal year of the biennium; and
 (B)in subparagraph (B)— (i)by striking that first fiscal year the first place it appears and inserting each fiscal year in the biennium; and
 (ii)by striking that first fiscal year and the ensuing fiscal years and inserting all fiscal years. (3)Social security levelsSection 311(a)(3) of the Congressional Budget Act of 1974 is amended by—
 (A)striking for the first fiscal year and inserting each fiscal year in the biennium; and (B)striking that fiscal year and the ensuing fiscal years and inserting all fiscal years.
 (4)ExceptionSection 311(c) of the Congressional Budget Act of 1974 is amended by inserting with respect to new budget authority or outlays after shall not apply. (f)Maximum deficit amount point of orderSection 312(c) of the Congressional Budget Act of 1974 (2 U.S.C. 643) is amended—
 (1)by striking for a fiscal year and inserting for a biennium; (2)in paragraph (1), by striking first fiscal year and inserting either fiscal year in the biennium;
 (3)in paragraph (2), by striking that fiscal year and inserting either fiscal year in the biennium; and (4)in the matter following paragraph (2), by striking that fiscal year and inserting the applicable fiscal year.
						BConforming Amendments to the Rules of the House of Representatives and the Congressional Budget Act
			 of 1974
 111.Rules Committee recommendationsNot later than 180 days after the date of enactment of this Act, the Committee on Rules of the House of Representatives shall submit to the House conforming amendments to the Rules of the House of Representatives to effectuate this title.
				112.Conforming amendments to the Congressional Budget Act of 1974
 (a)Section 202(e)Section 202(e)(1)(C) of the Congressional Budget Act of 1974 is amended by striking (b)(2)(A) and for excise taxes assumed to be extended under section 257(b)(2)(C). (b)Section 302(f)(1)Section 302(f)(1) of the Congressional Budget Act of 1974 is amended by inserting or outlays after new budget authority.
 (c)Section 308(a)Section 308(a)(3)(C) of the Congressional Budget Act of 1974 is repealed. (d)Section 308(d)Section 308(d) of the Congressional Budget Act of 1974 is amended by striking 252(d)(5) and inserting 252(c).
					CConforming Amendments to Titles 1, 5, 31, and 39, United States Code
 121.Two-year appropriations; title and style of appropriation ActsSection 105 of title 1, United States Code, is amended to read as follows:  105.Title and style of appropriation Acts (a)The style and title of all Acts making appropriations for the support of the Government shall be as follows: An Act making appropriations [here insert the object] for each fiscal year in the biennium of fiscal years [here insert the fiscal years of the biennium]..
 (b)All Acts making regular appropriations for the support of the Government shall be enacted for a biennium and shall specify the amount of appropriations provided for each fiscal year in such period.
 (c)For purposes of this section, the term biennium has the same meaning as in section 3(13) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622(13))..
				122.Amendments to title 31, United States Code
 (a)DefinitionSection 1101 of title 31, United States Code, is amended by adding at the end the following new paragraph:
						
 (3)biennium has the meaning given to such term in paragraph (13) of section 3 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622(12))..
					(b)Budget contents and submission to the Congress
 (1)ScheduleThe matter preceding paragraph (1) in section 1105(a) of title 31, United States Code, is amended to read as follows:
							
 (a)On or before the first Monday in April of each odd-numbered year, beginning with the One Hundred Sixteenth Congress, the President shall transmit to the Congress the budget for the biennium beginning on January 1 of the following calendar year. The budget transmitted under this subsection shall include a budget message and summary and supporting information. The President shall include in each budget submission the following:.
 (2)ExpendituresSection 1105(a)(5) of title 31, United States Code, is amended by striking the fiscal year for which the budget is submitted and the 4 fiscal years after that year and inserting each fiscal year in the biennium for which the budget is submitted and in the succeeding 4 years. (3)ReceiptsSection 1105(a)(6) of title 31, United States Code, is amended by striking the fiscal year for which the budget is submitted and the 4 fiscal years after that year and inserting each fiscal year in the biennium for which the budget is submitted and in the succeeding 4 years.
 (4)Balance statementsSection 1105(a)(9)(C) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium. (5)Government functions and activitiesSection 1105(a)(12) of title 31, United States Code, is amended in subparagraph (A), by striking the fiscal year and inserting each fiscal year in the biennium.
 (6)AllowancesSection 1105(a)(13) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium. (7)Allowances for unanticipated and uncontrollable expendituresSection 1105(a)(14) of title 31, United States Code, is amended by striking that year and inserting each fiscal year in the biennium for which the budget is submitted.
 (8)Tax expendituresSection 1105(a)(16) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium. (9)Estimates for future yearsSection 1105(a)(17) of title 31, United States Code, is amended—
 (A)by striking the fiscal year following the fiscal year and inserting each fiscal year in the biennium following the biennium; (B)by striking that following fiscal year and inserting each such fiscal year; and
 (C)by striking fiscal year before the fiscal year and inserting biennium before the biennium. (10)Prior year outlaysSection 1105(a)(18) of title 31, United States Code, is amended—
 (A)by striking the prior fiscal year and inserting each of the 2 most recently completed fiscal years; (B)by striking for that year and inserting with respect to those fiscal years; and
 (C)by striking in that year and inserting in those fiscal years. (11)Budget contents and submission to CongressSection 1105(a)(28) of title 31, United States Code, is amended by striking beginning with fiscal year 1999, a and inserting beginning with fiscal year 2020, a biennial.
 (12)Information supporting biennial budgetsSection 1105(a) of title 31, United States Code, is amended by adding at the end the following new paragraphs:
							
 (40)Totals of new budget authority and outlays. (41)Total Federal revenues and the amount, if any, by which the aggregate level of Federal revenues should be increased or decreased by bills and resolutions to be reported by the appropriate committees.
 (42)The surplus or deficit in the budget. (43)Subtotals of new budget authority and outlays for nondefense discretionary spending, defense discretionary spending, direct spending (excluding interest), contingencies, and net interest.
 (44)The public debt.. (c)Estimated expenditures of legislative and judicial branchesSection 1105(b) of title 31, United States Code, is amended by striking each year and inserting each even-numbered year.
 (d)Recommendations To meet estimated deficienciesSection 1105(c) of title 31, United States Code, is amended— (1)by striking the fiscal year for the first place it appears and inserting each fiscal year in the biennium for;
 (2)by striking the fiscal year for the second place it appears and inserting each fiscal year of the biennium, as the case may be,; and (3)by striking that year and inserting for each year of the biennium.
 (e)Additional outyear dataSection 1105(d) of title 31, United States Code, is amended by inserting (1) after (d) and by adding at the end the following new paragraph:  (2)Each budget submission shall include a budget message and summary and supporting information and, as a separately delineated statement, the levels required in paragraphs (40) through (44) of subsection (a) for at least each of the 4 ensuing fiscal years after the biennium covered by the budget submission under such subsection..
 (f)Capital investment analysisSection 1105(e)(1) of title 31, United States Code, is amended by striking ensuing fiscal year and inserting biennium to which such budget relates. (g)Supplemental budget estimates and changes (1)In generalSection 1106(a) of title 31, United States Code, is amended—
 (A)in the matter preceding paragraph (1), by— (i)striking Before July 16 of each year and inserting Before April 7 of each even-numbered year and before September 15 of each year; and
 (ii)striking fiscal year and inserting biennium; (B)in paragraph (1), by striking that fiscal year and inserting each fiscal year in such biennium;
 (C)in paragraph (2), by striking 4 fiscal years following the fiscal year and inserting at least 4 fiscal years following the biennium; and (D)in paragraph (3), by striking fiscal year and inserting biennium.
 (2)ChangesSection 1106(b) of title 31, United States Code, is amended by— (A)striking the fiscal year and inserting each fiscal year in the biennium; and
 (B)striking Before July 16 of each year and inserting Before April 7 of each even-numbered year and before September 15 of each year after . (h)Current programs, projects, and activities estimates (1)The PresidentSection 1109(a) of title 31, United States Code, is amended—
 (A)by striking On or before the first Monday after January 3 of each year (on or before February 5 in 1986) and inserting At the same time the budget required by section 1105 is submitted for a biennium; and (B)by striking the following fiscal year and inserting each fiscal year of such period.
 (2)Joint economic committeeSection 1109(b) of title 31, United States Code, is amended by striking before March 1 of each year and inserting within 6 weeks of the President’s budget submission for each odd-numbered year. (i)Year-Ahead requests for authorizing legislationSection 1110 of title 31, United States Code, is hereby repealed.
 (j)Performance plansSection 1115 of title 31, United States Code, is amended— (1)in subsection (a)—
 (A)in the matter before paragraph (1) by striking an annual and inserting a biennial; (B)in paragraph (1) by inserting after program activity the following: for both years 1 and 2 of the biennial plan;
 (C)in paragraph (5) by striking and after the semicolon; (D)in paragraph (6) by striking the period and inserting a semicolon; and inserting and after the inserted semicolon; and
 (E)by adding after paragraph (6) the following:  (7)cover each fiscal year of the biennium beginning with the first fiscal year of the next biennial budget cycle.;
 (2)in subsection (d) by striking annual and inserting biennial; and (3)in paragraph (6) of subsection (f) by striking annual and inserting biennial.
 (k)Pilot projects for performance budgetingSection 1119 of title 31, United States Code, is amended— (1)in paragraph (1) of subsection (d), by striking annual and inserting biennial; and
 (2)in subsection (e), by striking annual and inserting biennial. (l)Managerial accountability and flexibilitySection 9703 of title 31, United States Code, relating to managerial accountability, is amended—
 (1)in subsection (a)— (A)in the first sentence by striking Beginning with fiscal year 1999, the and inserting Beginning with fiscal year 2020, the biennial and by striking annual; and
 (B)by striking section 1105(a)(29) and inserting section 1105(a)(28); and (2)in subsection (e)—
 (A)in the first sentence by striking one or before years; (B)in the second sentence by striking a subsequent year and inserting for a subsequent 2-year period; and
 (C)in the third sentence by striking three and inserting four. 123.Government strategic and performance plans on a biennial basis (a)Strategic plans (1)Title 5Section 306 of title 5, United States Code, is amended by striking February of any year following and inserting April of  .
 (2)Title 39Section 2802 of title 39, United States Code, is amended— (A)in subsection (a), by striking September 30, 1997 and inserting September 30, 2020;
 (B)in subsection (b), by— (i)striking five years forward and inserting six years forward; and
 (ii)striking at least every three years and inserting at least every 4 years; and (C)in subsection (c), by inserting , including a strategic plan submitted by September 30, 2020, meeting the requirements of subsection (a) before the period.
 (b)Performance plansSection 2803(a) of title 39, United States Code, is amended— (1)in the matter before paragraph (1), by striking an annual and inserting a biennial;
 (2)in paragraph (1), by inserting after program activity the following: for both years 1 and 2 of the biennial plan; (3)in paragraph (5), by striking and after the semicolon;
 (4)in paragraph (6), by striking the period and inserting ; and; and (5)by adding after paragraph (6) the following:
							
 (7)cover each fiscal year of the biennium beginning with the first fiscal year of the next biennial budget cycle..
						DChange of Fiscal Year
				131.Change of fiscal year
 (a)Change of calendar periodSection 1102 of title 31, United States Code, is amended— (1)by striking October 1 and inserting January 1; and
 (2)by striking September 30 of the following year and inserting December 31 of that year. (b)Effective dateThe amendments made by subsection (a) shall be effective on January 1, 2020.
 (c)TransitionDuring the period between October 1, 2019, and December 31, 2019, Congress shall provide discretionary appropriations at a rate comparable to the rate of funding provided in fiscal year 2019.
					IIDirect Spending Programs Subject to Annual Appropriations
			201.Annual appropriations required for direct spending programs
 (a)In generalTitle III of the Congressional Budget Act of 1974 is further amended by adding after section 316, as added by section 106(a) of this Act, the following:
					
 317.Annual appropriations required for direct spending programs(a)Notwithstanding any other provision of law, in the biennium beginning in fiscal year 2020 and each biennium thereafter—
 (1)each direct spending program shall be subject to annual discretionary appropriations; and (2)no funds may be obligated for any such program using any amounts other than amounts provided in advance in appropriations Acts.
 (b)In this section— (1)the term biennium has the meaning given that term in section 3(13); and
 (2)the term direct spending program— (A)means—
 (i)any program with respect to which budget authority is provided (before the date of enactment of this section) by law other than appropriation Acts;
 (ii)any program that is funded (before the date of enactment of this section) through entitlement authority; and
 (iii)the Supplemental Nutrition Assistance Program; and (B)does not include—
 (i)the old-age and survivors insurance program established under title II of the Social Security Act (42 U.S.C. 401 et seq.), but not including disability insurance benefits under section 223 of such Act (42 U.S.C. 423);
 (ii)Medicare programs; (iii)all programs administered by the Department of Veterans Affairs; and
 (iv)the TRICARE program (as defined in section 1072 of title 10, United States Code). . (b)Clerical amendmentThe table of contents set forth in section 1(b) of such Act is further amended by inserting after the item relating to section 316 the following new items:
					
						
							Sec. 317. Annual appropriations required for direct spending programs.
						.
 (c)President’s budget submissionSection 1105(a) of title 31, United States Code, as amended by section 122(b)(12), is further amended by adding at the end the following:
					
 (45)such information as is necessary for the making of accurate biennial appropriations for direct spending programs subject to the biennial appropriations process, and recommendations on legislative changes to bring spending on such programs to a sustainable basis, if applicable..
 (d)Rules Committee recommendationsNot later than 180 days after the date of enactment of this Act, the Committee on Rules of the House of Representatives shall submit to the House conforming amendments to the Rules of the House of Representatives to effectuate this title, including the requirement that the authority to appropriate funds for direct spending programs subject to the biennial appropriations process is with the Committee on Appropriations.
				IIIZero-Based Budgeting
 301.Zero-based budgetingSection 1105 of title 31, United States Code, is amended— (1)by striking subsection (a)(2) and inserting the following:
					
 (2)consistent with subsection (i), a budget for each department and agency which contains the following information—
 (A)A description of each activity for which the department or agency receives an appropriation in the current fiscal year or for which the department or agency requests an appropriation for the budget year.
 (B)The legal basis for each activity. (C)For each activity, three alternative funding levels for the budget year, and a summary of the priorities that would be accomplished within each level, and the additional increments of value that would be added by the higher funding levels. At least two of these funding levels shall be below the funding level for the current fiscal year.
 (D)For each activity, one or more measures of its cost efficiency and effectiveness.; and (2)by adding at the end the following:
					
 (i)As soon as practicable, the Director of the Office of Management and Budget shall publish guidelines to carry out subsection (a)(2). The guidelines shall require that the baseline budget of each department or agency is assumed to be zero and each proposed expenditure shall be justified as if it were a new expenditure..
				IVProcedure for Consideration of Appropriations Measures Consistent with a Budget Resolution
			401.Adoption of reconciliation procedures for appropriations bills
 (a)In generalTitle III of the Congressional Budget Act of 1974 is further amended by adding after section 317, as added by section 201(a) of this Act, the following:
					
 318.Senate procedures for appropriations bills(a)An appropriation bill or joint resolution reported by the Senate Committee on Appropriations in compliance with the allocations made under section 302(b) shall be privileged in the United States Senate and the motion to proceed shall be non-debatable. Except as provided in paragraph (2), the provisions of section 305 shall also apply to the consideration in the Senate of appropriations bills that comply with the allocations made under section 302(b).
 (b)Debate in the Senate on any appropriations measure reported under this subsection, and all amendments thereto and debatable motions and appeals in connection therewith, shall be limited to not more than 20 hours, except in the case of an omnibus appropriations bill, where each subcommittees section shall be subject to 20 hours of debate.
 319.Extraneous matter in appropriations measures(a)Upon a point of order being made by any Senator against material extraneous to an appropriations measure as defined by this section, and the point of order is sustained by the Chair, any part of said title or provision that contains material extraneous shall be deemed stricken from the bill and may not be offered as an amendment from the floor.
 (b)A provision of an appropriations measure considered pursuant to this section shall be considered extraneous if it authorizes or otherwise establishes one or more Federal agencies or programs, establishes new terms and conditions under which a program or agency operates, authorizes the enactment of appropriations, or otherwise specifies how appropriated funds are to be used. Notwithstanding the previous sentence, limitation amendments or amendments to direct spending programs that are subject to the appropriations process which make such programs consistent with their 302(b) allocation shall not be considered extraneous.
 (c)Upon the reporting or discharge of an appropriations measure, and upon the submission of a conference report on such appropriations measure, the Committee on Appropriations of the Senate shall submit for the record a list of material considered to be extraneous under this section. The inclusion or exclusion of a provision shall not constitute a determination of extraneousness by the Presiding Officer of the Senate.
 (d)When the Senate is considering a conference report on, or an amendment between the Houses in relation to, an appropriations measure considered pursuant to this section, upon—
 (1)a point of order being made by any Senator against extraneous material pursuant to this section; and
 (2)such point of order being sustained, such material contained in such conference report or amendment shall be deemed stricken, and the Senate shall proceed, without intervening action or motion, to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable for two hours. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this subsection), no further amendment shall be in order.(e)Notwithstanding any other law or rule of the Senate, it shall be in order for a Senator to raise a single point of order that several provisions of a bill, joint resolution, amendment, motion, or conference report violates this section. The Presiding Officer may sustain the point of order as to some or all of the provisions against which the Senator raised the point of order. If the Presiding Officer so sustains the point of order as to some of the provisions (including provisions of an amendment, motion, or conference report) against which the Senator raised the point of order, then only those provisions (including provisions of an amendment, motion, or conference report) against which the Presiding Officer sustains the point of order shall be deemed stricken pursuant to this section. Before the Presiding Officer rules on such a point of order, any Senator may move to waive such a point of order as it applies to some or all of the provisions against which the point of order was raised by the affirmative vote of three-fifths of the Members, duly chosen and sworn. Such a motion to waive is amendable in accordance with the rules and precedents of the Senate. After the Presiding Officer rules on such a point of order, any Senator may appeal the ruling of the Presiding Officer on such a point of order as it applies to some or all of the provisions on which the Presiding Officer ruled..
				(b)Conforming and clerical amendments
 (1)ConformingSection 904(c)(1) of the Congressional Budget and Impoundment Control Act of 1974 is amended by inserting 319, after 313,.
 (2)ClericalThe table of contents set forth in section 1(b) of such Act is further amended by inserting after the item relating to section 316 the following new items:
						
							
								Sec. 318. Senate procedures for appropriations bills.
								Sec. 319. Extraneous matter in appropriations measures..
					VNo Budget No Pay
			501.No budget no pay
				(a)Holding salaries in escrow
 (1)In generalIf by June 30, 2019, and June 30th of the first year of a Congress (beginning with the 117th Congress), both Houses of Congress have not jointly agreed to a concurrent resolution on the budget, during the period described in paragraph (2) the payroll administrator of each House of Congress shall deposit in an escrow account all payments otherwise required to be made during such period for the compensation of Members of Congress and shall release such payments to such Members only upon the expiration of such period.
 (2)Period describedThe period described in this paragraph is the period which begins on June 30, 2019, or June 30th of the first year of a Congress, and ends on the earlier of—
 (A)the day on which both House of Congress agree to a concurrent resolution on the budget for that Congress pursuant to section 301 of the Congressional Budget Act of 1974; or
 (B)the last day of the applicable Congress. (3)Withholding and remittance of amounts from payments held in escrowThe payroll administrator shall provide for the same withholding and remittance with respect to a payment deposited in an escrow account under paragraph (1) that would apply to the payment if the payment were not subject to paragraph (1).
 (4)Release of amounts at end of the CongressIn order to ensure that this section is carried out in a manner that shall not vary the compensation of Senators or Representatives in violation of the twenty-seventh article of amendment to the Constitution of the United States, the payroll administrator of a House of Congress shall release for payments to Members of that House of Congress any amounts remaining in any escrow account under this section on the last day of the One Hundred Sixteenth Congress or the Congress in which the amounts were withheld (as the case may be).
 (5)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the payroll administrators of the Houses of Congress with such assistance as may be necessary to enable the payroll administrators to carry out this section.
 (b)Treatment of Delegates as MembersIn this section, the term Member of Congress includes a Delegate or Resident Commissioner to the Congress. (c)Payroll administrator definedIn this section, the payroll administrator of a House of Congress means—
 (1)in the case of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this section; and
 (2)in the case of the Senate, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this section.
					VIRepeal of Sequestration
			601.Repeal of sequestration
 (a)In generalThe Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) is amended— (1)in section 251—
 (A)in subsection (b)— (i)in subparagraphs (B) and (C)—
 (I)by inserting and at the end of subclause (VII); (II)by striking the semi-colon at the end of subclause (VIII) and inserting a period; and
 (III)by striking subclauses (IX) and (X); and (ii)in subparagraph (D), by striking through 2021 and inserting through 2019; and
 (B)in subsection (c)— (i)in paragraph (6)(B), by adding and at the end of subparagraph (B);
 (ii)in paragraph (7)(B), by striking and at the end; and (iii)by striking paragraph (8);
 (2)in section 251A— (A)by striking through 2021 in each instance it appears and inserting through 2019; and
 (B)by striking paragraph (6)(B) and (C); and (3)in section 254(c)(2) and (f)(2)(A), by striking through 2021 in each instance it appears and inserting through 2019.
 (b)Effective dateNotwithstanding section 701, the amendments made by this title shall take effect on the date of enactment of this Act.
				602.Exclusion from PAYGO scorecards
 (a)Statutory Pay-As-You-Go ScorecardsThe budgetary effects of this title shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
 (b)Senate PAYGO scorecardsThe budgetary effects of this title shall not be entered on any PAYGO scorecard maintained for purposes of section 201 of S. Con. Res. 21 (110th Congress).
				VIIMiscellaneous Provisions
 701.Effective dateUnless specifically provided for otherwise in this Act, the amendments made by this Act shall take effect immediately before noon January 3, 2019.
			